DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
2/9/2022 Response Is Informal/Non-Responsive
01.	The 2/9/2022 "Response" is informal because of the following matter(s). 
37 CFR § 1.52 requires complying with 37 CFR § 1.52(a)(1)(iv) & (1)(v), which require papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application (including claims, marked up substitute specifications, and Replies) to be in dark ink and of sufficient clarity and contrast to permit reproduction and electronic capture by optical character recognition. 
Specifically, 37 CFR § 1.52(a)(1)(iv) states that "[a]ll papers … submitted … to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application … must be ... legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent[.]"
And 37 CFR § 1.52(a)(1)(v) states that "[a]ll papers … submitted … to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application … must be ... [p]resented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies … by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition."
The claims and Remarks appear to be in font size and line spacing that result in problematic OCRing. 
The 2/9/2022 Reply, therefore, fails to comply with 37 CFR § 1.52. And the Reply, therefore, is non-responsive. See M.P.E.P. § 714.19(L). 
Examiner suggests using 12 sized Georgia font, and at least one and half line spacing, in a consistent manner throughout. 
Since the Response appears to be bona fide, Applicant must file a response correcting the above described matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a). 
CONCLUSION
02.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814